Citation Nr: 1743409	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-20 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), a mood disorder, a psychotic disorder, and an adjustment disorder, and to include as secondary to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to August 1970 and from February 1974 to February 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In December 2014, the Board remanded the Veteran's appeal with instruction to schedule the abovementioned hearing.  The Board remanded again as to the remaining issue on appeal in an August 2016 decision with instruction to provide a VA examination, which subsequently occurred in February 2017.  The Board is therefore satisfied that the instructions in its remands of December 2014 and August 2016 have been satisfactorily complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

An acquired psychiatric disability is not related to service or to a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include PTSD, a mood disorder, a psychotic disorder, and an adjustment disorder, and to include as secondary to service-connected disabilities, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310, 4.125 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for an acquired psychiatric disability.

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  There is thus no prejudice to the Veteran in deciding this appeal.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as psychosis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that the Veteran reported situational depression in August and October of 1975.  He was prescribed medication.  At his March 1977 separation examination as well as a July 1985 periodic examination for Reserve service, no psychiatric abnormality was noted and the Veteran denied having ever experienced depression, excessive worry, loss of memory, frequent trouble sleeping, or nervous trouble of any sort.

Incarceration treatment records reflect that in April 2000 the Veteran reported that he was being treated for depression but had no current symptoms.  He reported that he began treatment in September 1999 when family problems led him to feel anxious and irritable.  He was diagnosed with depressive disorder.  In May 2000 he reported a history of depression, poor sleep, and poor appetite.  He currently denied problems and had been free of depressive symptoms for the prior year.  In July 2000 he reported daily episodes of depression.  He was diagnosed with depressive disorder, rule out major depressive disorder.  In January 2001 he reported problems with mood swings if he failed to take his medication.  In May 2001 he was diagnosed with depressive disorder and pedophilia.  He continued to receive medication and treatment.  In June 2010, he reported that he was still having flashbacks and nightmares.  He requested mental health treatment to deal with this, as well as anger and resentment he harbored towards the veteran group.

In his June 2010 informal claim, the Veteran reported that he was experiencing depression, anger, and guilt over three incidents that occurred in Vietnam.  Specifically, he picked up two killed in action, a member of his unit got killed during a mortar attack in 1969, and his position come under small arms fire in his first month in Vietnam.

In an August 2010 statement, the Veteran reported that he fired his weapon while serving in Vietnam and he saw his fellow soldiers die.  In a PTSD stressor statement, he specified that in January 1969 while pulling bunker guard duty his position came under small arms fire and returned fire, and that in February or March of 1969 he picked up two killed in action to transport to the mortuary.  He also reported that he experienced several rocket attacks.

In a September 2010 formal claim, the Veteran reported that the onset date of his acquired psychiatric disability was in December 1995.

Incarceration treatment records indicate that in November 2010 the Veteran reported nightmares which began in October 2010, specifically a flashback of a Vietnam incident of a face getting blown off.  He reported feeling abandoned, lonely, and resentful of VA due to treatment upon return from Vietnam and since incarceration.  He reported being woken up by others and told he was screaming in his sleep on at least 3 occasions.  He was given a provisional diagnosis of PTSD and began group therapy.

In February 2012, a VA examiner reviewed the Veteran's file and offered a diagnosis and opinion without examination, as the Veteran was incarcerated at the time.  The examiner noted that the Veteran had no psychiatric symptoms or treatment between service and 1999, and that he had no signs, diagnoses, or treatment between 2002 and 2010, at which time he was given a provisional diagnosis of PTSD which was not based on the DSM criteria.  The examiner diagnosed the Veteran with depressive disorder in remission and opined that it was less likely than not that this disability was incurred in or caused by service.  This opinion was based on the rationale that the Veteran had not given credible and consistent information to mental health professionals that support a diagnosis of PTSD, and he has had no documented chronic mental disorders which had resulted in functional limitations.  The examiner explained that there was no evidence in the Veteran's file of continuing depression, anger, or guilt resulting from active duty service which could then led to a diagnosis of PTSD or another acquired psychiatric disability.  

VA treatment records reflect that in October 2012, the Veteran reported insomnia, depression, and anxiety due to his living condition and concern regarding meeting his probation requirements so as not to return to prison.  He stated that he believed he had PTSD but was refused treatment in prison.  He reported that he had been told that he had bipolar disorder.  His psychologist noted that he made several statements regarding his life situation and was unable to provide follow-up information in response to clarifying questions.  In November 2012 he reported decreased depression and anxiety.  Later that month he reported sleep problems, hearing voices, and visual hallucinations.  He reported that these experiences had been going on for years.  He was diagnosed with visual hallucinations.  In January 2013 he reported that his medication had been helpful to improve sleep and stop his hallucinations.  

VA treatment records further reflect that in February 2014 the Veteran self-admitted for PTSD with suicidal ideation, though such symptoms were not noted during his admission.  He was admitted for an unspecified depressive disorder.  He argued his case for service-connection for PTSD, stating that he served in Special Forces in Vietnam, though his psychiatrist noted that his military records did not support these statements.  At one point he was diagnosed with a mood disorder secondary to his general medical condition, based on his fixation on somatic issues, including shoulder pain and prostate cancer. Prior to discharge he was noted to exhibit "resolution of (questionable) mood symptoms."  He was discharged six days later with a diagnosis of a mild unspecified mood disorder, and his psychiatrists could not exclude small possible psychosis or secondary gain issues.  He exhibited no psychological distress or symptoms on discharge.  A week later he reported difficulty since Vietnam, emotional thinking, thoughts of self-harm, and recollections and sadness triggered by the sound of helicopters.  He denied startle reactions or hypervigilance.  His psychiatrist diagnosed unspecified depressive disorder and anxiety disorder with symptoms of PTSD, noting an unsureness of what to make of his past complaint of visual hallucinations.  At a psychological consultation five days later he was diagnosed only with an unspecified mood disorder.  His psychologist noted that due to history, clinical presentation, and clinical observations, possible secondary gain issues related to dissatisfaction with his service connection claim could not be excluded.  In March 2014, he was given a rule-out diagnosis of a mood disorder due to his general medical condition.  Later in the month he was again admitted after reported that he had been feeling depressed and hopeless and did not care about living anymore.  He reported suicidal ideation with multiple plans but was reluctant to discuss any particular plan.  His social worker noted that his affect was not congruent with his mood.  He was discharged six days later with a diagnosis of an unspecified depressive disorder.  

VA treatment records further reflect that in April 2014 the Veteran reported worsening panic and anxiety symptoms.  He was diagnosed with an unspecified mood disorder and PTSD.  In July 2014, he again reported suicidal ideation due to problems with threatened eviction.  He stated that he was serious about hurting himself and indicated that he had done so in Vietnam.  He then denied suicidal ideation and requested counselling to help with his social situation and pending homelessness.  He was diagnosed with depressive disorder and with adjustment disorder with anxiety.  In October 2014 he was diagnosed with unspecified anxiety order and unspecified depressive disorder with a rule-out diagnosis of depressive disorder due to pain.  The rule-out diagnosis was ruled out in December 2014.  In December 2015, the Veteran's guardian reported that he had been arrested about three months prior and taken to a behavioral health care facility, where he was not taking his medications.  When he returned, he had temper outbursts, poor memory, anxiety, and inability to care for himself.  When his psychologist attempted to discuss these concerns with the Veteran, he left the office.  He was subsequently admitted against his will.  He was diagnosed with bipolar disorder with psychotic features versus psychotic disorder with paranoia, impulsive control disorder, and neurocognitive disorder.  He was discharged after 4 days.  Several days later, he denied depression and reported full medication compliance.  In February 2016 he was diagnosed with bipolar disorder and dementia.

At his May 2016 hearing, the Veteran reported that he had been diagnosed with PTSD.

VA treatment records reflect that at a June 2016 therapy session for bipolar disorder the Veteran denied significant problems, but his guardian reported that he was difficult and frequently irritable and combative.  In July 2016 he again reported that he was fine, but his guardian reported that he was very demanding, irritable, and was not bathing.  He was diagnosed with mood disorder and dementia.  In August 2016 he remained in denial of his dementia or behavioral problems.  He was again treated by his psychologist for bipolar disorder in September 2016.  He denied depression again at a December 2016 follow-up.  In January 2017 he was again treated by a nurse practitioner for dementia and mood disorder.

The Veteran underwent a VA examination in February 2017.  He reported seeing many people killed in Vietnam.  He stated that this bothered him sometimes in the day but only when he thinks about it.  He denied psychotic symptoms.  The examiner found that the Veteran's reports of witnessing deaths in combat met the stressor criterion for PTSD, but no reported symptoms met the remaining criteria for intrusion, avoidance, alteration in cognition or mood, or alteration in arousal and reactivity.  The examiner diagnosed a neurocognitive disorder of dementia.  It was noted that the Veteran was a poor historian due to his dementia, and his guardian had only known him for 2-3 years and therefore had minimal knowledge of his history.  The examiner opined that it was less likely than not that his current psychiatric disability was incurred in or caused by service.  This opinion was based on the rationale that there was no evidence that it was incurred in or caused by service.  The examiner further opined that it was less likely than not that his psychiatric disability was proximately due to or aggravated by any other service-connected disability.  This opinion was based on the rationale that no available medical records supported any association between his current mental condition and any of his service-connected disabilities.

The Board finds that the evidence weighs against a finding that an acquired psychiatric disorder is related to service or to a service-connected disability.  Specifically, the Board does not credit the Veteran's reports that his symptoms are related to service or to a service-connected disability.  His diagnoses in the record widely vary in nature because his symptoms are inconsistently reported.  Notably, his psychiatrists have on multiple occasions suggested that secondary gain issues were motivating the Veteran's reports.  By the time of his February 2017 VA examination, the Veteran's reported symptoms appear to have been overtaken by his dementia.  While he has on occasion been diagnosed with PTSD, the Board does not credit these diagnoses.  As noted by the February 2017 examiner, there is no evidence in the record of symptoms fulfilling the DSM PTSD criteria.  Moreover, the reports of Vietnam service are inconsistent, with occasional vague references to Special Forces when the Veteran is focused on Vietnam.  For the most part, however, he focuses on contemporary life stressors, including housing issues, family issues, and legal issues.  Similarly, the Board does not credit the diagnoses of psychiatric disabilities secondary to pain or to his general medical condition, as these are based on the Veteran's reports which lack credibility.  Rather, the Board credits the February 2012 VA examiner's rationale, based on the extensive gap between the Veteran's in-service psychiatric symptoms and his post-service psychiatric symptoms.  Indeed, his 1999 symptoms appear to coincide with his legal difficulties which led to his incarceration.  Furthermore, there is no evidence in the record of psychosis manifesting within one year of separation from service.  For these reasons, the Board finds that the evidence weighs against a finding that an acquired psychiatric disorder is related to service or to a service-connected disability, and service connection is therefore denied.


ORDER

Service connection for an acquired psychiatric disability, to include PTSD, a mood disorder, a psychotic disorder, and an adjustment disorder, and to include as secondary to service-connected disabilities, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


